AO 442 (Rev. I 1/11) Arrest Warrant
                                      SEALED
                                         UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Western District of Texas

                      United States of America
                                 v.                                )                      SA -21-CR-153-(1 )-FB
                         VERONICA RIOS                                       Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                             Defendant


                                                     ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)    VERONICA RIOS
                                  ----------     - - - ------------------
who is accused of an offense or violation based on the following document filed with the court:

rJ Indictment              0 Superseding Indictment       0 Information          0 Superseding Information             O Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition         OViolation Notice O Order of the Court

This offense is briefly described as follows:
  COUNTS 1-18: 18/1343 & 2 -Wire Fraud and Aiding and Abetting




Date:          04/07/2021
                                                                                            Issuing officer's signature

City and state:         San Antonio, Texas                                            Rosanne M Garza, Deputy Clerk
                                                                                              Printed name and title


                                                                Return

          This warrant was received on (date) ----            -        - , and the person was arrested on (date)
at (city and state)

Date: ---               - - -
                                                                                           Arresting officer's signature



                                                                                              Printed name and title
 AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                       (Notfor Public Disclosure)
 Name of defendant/offender:
 Known aliases:
 Last known residence:
 Prior addresses to which defendant/offender may still have ties:


 Last known employment:
 Last known telephone numbers:
 Place of birth:
 Date of birth:
 Social Security number:
 Height:                                                               Weight:
 Sex:                                                                  Race:
 Hair:                                                                 Eyes:
 Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer   (fapplicable):


Date of last contact with pretrial services or probation officer (ifapplicable):
